 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------x
 LATTE WHITLEY,

                    Movant,

             - against -                                    16 Civ. 3548 (NRB)
                                                            0 4 Cr . 13 81 ( NRB)
 UNITED STATES OF AMERICA,
                                                        MEMORANDUM AND ORDER
                    Defendant.
 --------------------------------x
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE



     This Memorandum and Order addresses the Government's letter

dated August 17, 2018, Whitley's letter dated September 20, 2018,

and the Government's letter dated October 2, 2018.

     Whitley has conceded that his motion pursuant to 28 U.S.C.

§ 2255 fails on the merits in light of the Second Circuit's recent

decisions in United States v. Hill,             890 F.3d 51    (2d Cir.),    reh'g

denied   (2d Cir.   July 24,     2018),       and United States v.       Pereira-

Gomez,   903 F.3d 155   (2d Cir. 2018).          However, Whitley also notes

that the time for seeking Supreme Court review of those decisions

has not yet expired and that the Supreme Court has already granted

certiorari in Stokeling v. United States, 138 S. Ct. 1438 (2018),

which concerns an issue analogous to the issue decided in Pereira-

Gomez.     Accordingly,       Whitley     requests   that     this   Court   stay



                                        -1-
consideration of the instant motion pending final                                  resolution in

Hill,     Pereira-Gomez,       and    Stokeling.                 The    Government         has        two

objections to the scope of the requested stay.

        First, the Government does not consent to a stay tethered to

the     Supreme     Court's     impending        decision              in   Stokeling.                The

Government argues that the outcome in that case, which addresses

Florida's robbery statute,            is unlikely to undermine the validity

of Pereira-Gomez, which addresses New York's robbery statute.                                         We

agree.

        Second,    the Government consents to a stay limited to final

resolution in Hill and Pereira-Gomez only insofar as finality is

marked by the Second Circuit's issuance of a mandate and not,                                         as

Whitely     submits,     by    the   expiration             of    the       time    for    seeking

certiorari        or,   as    relevant,     the     Supreme             Court's       denial          of

certiorari or issuance of a               judgment.     1        While we understand the

Government's        preference,      we    are    not        persuaded         that       it     is     a

sufficiently compelling reason to deny Whitley's request in this

regard.     Accordingly, it is hereby




1 We note that, as the Government implicitly acknowledges in its letter of
October 2, 2018, the mandate 1n Hill has already issued, while the mandate in                               I
Pereira-Gomez has not as yet issued.

                                           -2-
     ORDERED that consideration of the instant motion is stayed

pending the exhaustion of direct review of Hill and Pereira-Gomez

in the Supreme Court, and it is further

     ORDERED that counsel for the parties are directed to keep the

Court apprised of the status of all efforts to review Hill and

Pereira-Gomez.

Dated:    New York, New York
          October£, 2018
                                      Jt_;:~;
                                      NAOMI REICE BUCHWALD
                                      UNITED STATES DISTRICT JUDGE




                                -3-
     Copies of the foregoing Order have been mailed on this date
to the following:

     Latie Whitley
     Register No. 57287-054
     FCI Ray Brook
     FEDERAL CORRECTIONAL INSTITUTION
     P.O. BOX 900
     RAY BROOK, NY 12977
